Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.     Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is unclear what type of polymer molecular weight is intended by the instantly claimed polyether alcohols of components (B) and (C), e.g. number average, weight average, z-average, viscosity average, or some other type of average.  The instant specification, page 18, lines 4-8, particularly the number average molecular weights “Mn” are noted.  However, these “Mns” are not particularly and distinctly described as limiting the type of polymer molecular weights of the instantly claimed polyether alcohols of components (B) and (C).  See the instant specification, page 11, lines 5-17, noting that the type of average of these polymer molecular weights is not 
     The scope of the instant claims is therefore not clear.

     For the purposes of examination, any type of average molecular weight will be considered to fall within the scope of the instant claims.

B.     It is unclear what is intended by “1-isocyanato-3,5,5-trimethyl-5-isocyanatomethylcyclohexane” of the instant claims 2, 4, and 5.  It is noted that there are two methyls and an isocyanatomethyl on the 5 position of the cyclohexane which gives a pentavalent carbon.  This structure is therefore not correct.  It is unclear what structure is required therefore.  The scope of the claims is therefore not clear.

     For the purposes of examination, it is taken that by “1-isocyanato-3,5,5-trimethyl-3-isocyanatomethylcyclohexane” is intended by the instant claims 2, 4, and 5 in view of the crossed out “IPDI” which is the usual abbreviation for isophorone diisocyanate.

3.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.     Claims 1, 3, 5-7, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 6777523 Laas et al. with Odian, G., Principles of Polymerization, Third Edition, 1991, John Wiley & Sons, Inc., pages 19-24 being cited as evidence that polymers are mixtures of molecules of various molecular weights.

The entirety of Odian, pages 19-24 describes the various types of average polymer molecular weights and describes the importance of the dispersity thereof on polymer properties.  Odian, page 23, the only full paragraph, particularly discusses the importance of knowing polydispersity and a type of average molecular weight to characterize the polymer properties.  Odian, page 23, Fig. 1-4 shows the molecular weight distribution of a typical polymer sample.

Laas exemplifies polyisocyanates which contain the reaction product of polyisocyanate and monohydroxyl polyether having an average molecular weight of 350 and 500.  See Laas, column 10, lines 35-67, particularly noting the average molecular weight of 500 at lines 45-47.  See Laas, column 11, lines 40-67, particularly noting the average molecular weight of 350 at lines 50-52.  It is expected from Odian, page 23, Fig. 1-4, i.e. the typical polymer polydispersity, that the sample of molecules that give the average molecular weights of 500 and 350 of Laas’ examples at column 10, lines 35-67 and column 11, lines 40-67 necessarily and inherently has a 
The large excess of NCO groups to OH groups of column 10, lines 47-48 and column 11, lines 52-53 necessitates that some unreacted polyisocyanate remains which falls within the scope of the instantly claimed component (A).  The polyether monol is mostly only going to react at one molecule of polyether monol to one molecule of polyisocyanate due to the large excess of polyisocyanate.  The above noted molecular weight distribution of the polyether monols of exemplified molecular weights 350 and 500 necessitate that each of the above noted examples of Laas contain a component falling within the scope of the instantly claimed component (B) and a component falling within the scope of the instantly claimed component (C).  The above noted distribution of molecules within the polyether monols of the above noted examples of Laas necessitates that the weight ratio of component (B) to component (C) is necessarily and inherently present in the examples of Laas for the reasons discussed above regarding Odian, including page 23, Fig. 1-4.
Laas’ examples discussed above therefore inherently anticipate the mixture of the instant claim 1.
 From the amounts of Laas, column 10, lines 35-67, there is 79.2 weight % of polyisocyanate and 20.8 weight percent of polyisocyanate/polyether monol adduct, which falls within the scope of the amounts of the instant claim 3, noting the distribution expectation of 
Note that 4.09 equivalents of polyisocyanate remain unreacted in Example 1 of Laas.  There are therefore 4.09/4.39 * 850 g of unreacted polyisocyanate or 791.9 g of polyisocyanate that falls within the scope of the instantly claimed component (A).  The remainder is adduct of polyether monol and polyisocyanate in amounts of 150 g and 58.1 g.  This gives 791.9/1000 * 100% of component (A) and 208.1/1000 * 100% of components (B) and (C).
Laas’ examples discussed above therefore inherently anticipate the mixture of the instant claim 3.
The exemplified polyisocyanate is an isocyanurate of hexamethylene diisocyanate.  See Laas, column 10, lines 38-40.  This anticipates the instant claim 5.  
The exemplified polyether monols of Laas, column 10, lines 45-46 and column 11, lines 50-51 anticipate the instant claim 7.
The dispersions containing the above mixtures of Laas anticipate the instant claim 10.  See Laas, column 14, line 56 to column 15, line 6, noting particularly column 15, line 2, “Example 1”.  This dispersion is a “coating material” of the instant claims 11 and 14.  See Laas, column 15, lines 16-54, noting the references to lacquer, which is coating material, and the coating of substrates with the compositions of Laas discussed therein.  The above noted example 10 of Laas therefore anticipates the instant claims 11, 12, and 14.

6.      Claims 1-7, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2005/0245675 Haberle et al. with Odian, G., .

The entirety of Odian, pages 19-24 describes the various types of average polymer molecular weights and describes the importance of the dispersity thereof on polymer properties.  Odian, page 23, the only full paragraph, particularly discusses the importance of knowing polydispersity and a type of average molecular weight to characterize the polymer properties.  Odian, page 23, Fig. 1-4 shows the molecular weight distribution of a typical polymer sample.

Haberle discloses a mixture of polyisocyanate which is isocyanurate of hexamethylene diisocyanate, polyisocyanate which is isocyanurate of 1-isocyanato-3,5,5-trimethyl-5-isocyanatomethylcyclohexane, and emulsifier made by reacting the polyisocyanates with monohydroxy polyether having a exemplified molecular weight of 500.  It is clear from “average” of Haberle, paragraph [0057] and the fact that the methoxy polyethylene oxide monol cannot have a molecular weight of 500 exactly that the recited molecular weight is an average molecular weight.  Haberle’s “1-isocyanato-3,5,5-trimethyl-5-isocyanatomethylcyclohexane” intends isophorone diisocyanate as evidenced by “(IPDI)” next to it.  See Haberle, paragraph [0024].  
See Haberle, the abstract and paragraphs [0021], [0022], [0023], [0024], 0025], [0027], [0034], [0046], [0047], [0057], [0058], and [0061].
The monohydroxy polyether is reacted with a portion of the polyisocyanates to give a mixture of polyisocyanates and polyisocyanates having mostly only one NCO group reacted with polyether monol.  See Haberle, paragraphs [0063], noting that the larger, preferred NCO/OH 
Haberle exemplifies using apolyethylene oxide with one OH group which is terminated with a methoxy group.  See Haberle, paragraphs [0129] and [0134].  These polyisocyanate/emulsifier mixtures are mixed with Isocyanate B which is reacted with a small amount of monofunctional polyethylene oxide started with methanol.  See Haberle, paragraph [0131].  The isocyanates are combined in the amounts of Table 3 of Haberle’s paragraph [00132].  From the small amount of polyether of molecular weight 1000 and the typical polymer molecular weight distribution shown by Odian, page 23, Fig. 1-4, it is expected that the sample of molecules of Haberle’s Table 3 necessarily and inherently has a fraction of molecules having a molecular weight of less than 400 g/mole and a fraction of molecules having a molecular weight of greater than 450 g/mole that gives the weight ratio within the broad range of the instantly claimed weight ratio of component (B) to component (C) based on the weight distribution of the typical polymer sample’s molecules about the average molecular weight.  See MPEP 2112.
The mixtures of Haberle’s Table 3 therefore anticipate the instant claim 1.
The mixture of isocyanurates of Haberle anticipate the instant claims 2 and 5.
The amounts of Haberle, paragraphs [0088]-[0090] and of Haberle’s examples which give the compositions of Haberle’s Table 3 give the amounts of the instant claims 3 and 4 necessarily and inherently.  The exemplified polyether monols of Haberle’s examples discussed above anticipate the instant claims 6 and 7.
.

7.      Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2005/0245675 Haberle et al. in view of CA 2272361 Laas et al. and Odian, G., Principles of Polymerization, Third Edition, 1991, John Wiley & Sons, Inc., pages 19-24.

The entirety of Odian, pages 19-24 describes the various types of average polymer molecular weights and describes the importance of the dispersity thereof on polymer properties.  Odian, page 23, the only full paragraph, particularly discusses the importance of knowing polydispersity and a type of average molecular weight to characterize the polymer properties.  Odian, page 23, Fig. 1-4 shows the molecular weight distribution of a typical polymer sample.

Haberle discloses the coating compositions as discussed in paragraph 6 above.  That discussion is repeated here.
Haberle discloses using “at least one emulsifier” and exemplifies using mixtures of emulsifiers containing different molecular weight polyether monols.  See Haberle, paragraphs [0025], [0129], [0131], and [0132].



           Laas teaches that polyisocyanates made water dispersible with higher molecular weight polyether alcohols may require considerable shear forces to disperse them because of the very high viscosity maximum that needs to be overcome during the dispersing step and that such products tend to crystallize, particularly at higher emulsifier contents that are necessary to achieve finely divided, sedimentation-stable dispersions.  See Laas, page 3, lines 20-30.
          Laas teaches that using high contents of ethylene oxide chains of shorter polyether chain lengths gives water dispersible polyisocyanates that can be manually stirred into dispersion very easily to give stable dispersions that show no tendency to crystallize even at high degrees of hydrophilic modification.  However this consumes the NCO groups needed for crosslinking.  See Laas, page 4, lines 1-10.  It is noted that page 4, lines 5-8 makes it clear that the shorter polyether chains do not provide enough hydrophilicity to give stably dispersible polyisocyanates unless more than one of the shorter chains is reacted to the polyisocyanate molecules.

     It is understood from Odian, page 22, the description of Mv, viscosity average molecular weight, and page 23, the 10th and 11th lines, that solution viscosity and melt viscosity are proportional to polymer molecular weight.

     The ordinary skilled artisan reading Odian and Laas would have understood that the lower molecular weight polyether monols are liquids of low viscosity and the higher molecular weight 

     It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to use polyethylene oxide monols having the instantly claimed molecular weights in the compositions of Haberle so as to give amounts of the instantly claimed components (B) and (C) in the instantly claimed amounts, including those of the instant claims 1, 8, and 9, because Haberle encompasses mixtures of the instantly claimed components (B) and (C) in the instantly claimed amounts, including those of the instant claims 1, 8, and 9 in their broad disclosure, including paragraph [0057], one can easily use mixtures of polyethylene oxide monols having the molecular weights required of the instantly claimed components (B) and (C) in the instantly claimed amounts, including those of the instant claims 1, 8, and 9, to give the exemplified average polyether monol molecular weights of Haberle, paragraphs [0129] and [0132], and the combination of lower and slightly higher molecular weight polyether monols in the instantly claimed amounts would have been expected to contribute enough hydrophilic character to the polyisocyanates to make them water dispersible, as shown by Haberle, paragraph [0129], the lower molecular weight fraction of emulsifier would have been expected to act as viscosity reducing solvent, the higher molecular weight fraction would have been expected to contribute more hydrophilic character to the polyisocyanate, polyether monols with molecular weights below about 1000 are expected to remain liquid, the ordinary skilled artisan would have been motivated to choose such a combination of molecular weights from the teachings of Haberle in order to avoid the problems of each molecular weight extreme discussed by Laas, page 3, line 20 to page 4, line 10, and the combination of different molecular weight polyether 

     There is no showing of unexpected results stemming from the instantly claimed amounts of the instantly claimed components (B) and (C) which is commensurate in scope with the instant claims and which compares to the closest prior art, e.g. Haberle.  The instant claims do not state the types of molecular weights or the polydispersities thereof.  It is clear from Odian, page 23, the only full paragraph therein, that both of these particulars are required to characterize the polymer’s properties.

8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PATRICK D NILAND/Primary Examiner, Art Unit 1762